Case 0:19-cv-61362-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No. ___________________

  RICARDO LAZO,

         Plaintiff,

  vs.

  INTERNATIONAL VILLAGE ASSOCIATION, INC.

        Defendant
  ________________________________________________/

                 DEFENDANT’S          NOTICE      OF     AND     PETITION       FOR
                 REMOVAL

         Defendant, International Village Association, Inc. (“Defendant”), by and through its

  undersigned counsel and in accordance with the applicable Federal Rules of Civil Procedure and

  28 U.S.C. §§ 1331, 1367, 1441, and 1446, hereby files this Notice of and Petition for Removal

  (the “Notice”). Defendant requests that the Court accept the removal of this action filed by the

  Plaintiff, Ricardo Lazo (“Plaintiff”), from the Circuit Court in and for Broward County, Florida,

  to the United States District Court for the Southern District of Florida, Fort Lauderdale Division.

  The removal of this action is based upon the following:

         1.      On or about April 19, 2019, Plaintiff commenced the action by filing a Complaint

  in the Circuit Court in and for Broward County, Florida, captioned Ricardo Lazo vs.

  International Village Association, Inc. (the “Circuit Court case”). The Circuit Court case was

  assigned case number CACE 19-008555. In his Complaint, Plaintiff alleges age discrimination

  in violation of the Age Discrimination in Employment Act (“ADEA”) (Count II) and the Florida

  Civil Rights Act (“FCRA”) (Count I). See Plaintiff’s Complaint at Exhibit 1.
Case 0:19-cv-61362-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 2 of 4



         2.      Because Plaintiff alleges violations of federal law (the ADEA), this action is

  within the original federal question jurisdiction of the United States District Court pursuant to 28

  U.S.C. § 1331. Thus, this action is removable pursuant to 28 U.S.C. § 1441(a).

         3.      Plaintiff’s purported state law claim under the FCRA falls within the Court’s

  supplemental jurisdiction pursuant to 28 U.S.C. § 1367 as this claim stems from the same set of

  facts as, forms part of the same case or controversy as, and is clearly related to, Plaintiff’s federal

  law claim under the ADEA, for which this Court has original jurisdiction.1

         4.      Additionally, Plaintiff effectuated service of process on Defendant on May 2,

  2019. Therefore, this Notice has been filed within thirty days after service upon Defendant of

  the pleading setting forth the claims for relief upon which this removal is based, as required by

  28 U.S.C. § 1446(b). See Plaintiff’s Summons at Exhibit 2.

         5.      As required by 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders

  served upon Defendant are attached to this Notice at Exhibits 1 and 2.

         6.      Defendant consents to the removal of this action to federal court.

         7.      Pursuant to 28 U.S.C. § 1446(d), Defendant will provide promptly written notice

  of the removal to Plaintiff and will file a copy of this Notice with the Circuit Court in and for

  Broward County, Florida.

         8.      The United States District Court for the Southern District of Florida, Fort

  Lauderdale Division, includes the judicial county in which Plaintiff filed his Complaint. Thus,

  removal is proper to this Court.




  1
         Both of Plaintiff’s claims stem from his termination of employment. Moreover, both
  counts of Plaintiff’s Complaint incorporate the same set of “factual allegations common to all
  counts.” See Exhibit 1 ¶¶ 16, 27.

                                                    2
Case 0:19-cv-61362-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 3 of 4



         WHEREFORE, Defendant, International Village Association, Inc., respectfully requests

  that the United States District Court for the Southern District of Florida accepts the removal of

  this action from the Circuit Court in and for Broward County, Florida, and directs that the Circuit

  Court has no further jurisdiction of this matter unless this case is remanded.

  Dated: May 31, 2019
                                                   Respectfully submitted,

                                                    s/ Jason D. Berkowitz
                                                   Jason D. Berkowitz, Esq.
                                                   Florida Bar No. 0055414
                                                   E-mail: jason@btattorneys.com
                                                   Anisley Tarragona, Esq.
                                                   Florida Bar No. 51626
                                                   Email: anisley@btattorneys.com.
                                                   BT LAW GROUP, PLLC
                                                   3050 Biscayne Boulevard, Suite 205
                                                   Miami, Florida 33137
                                                   Telephone: (305) 507-8506
                                                   Facsimile: (305) 760-4722
                                                   Attorneys for Defendant



                                   CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on this 31st day of May 2019, I electronically filed the

  foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

  document is being served this day on the party identified on the below Service List in the manner

  specified.

                                                        s/ Jason D. Berkowitz
                                                        Jason D. Berkowitz, Esq.




                                                   3
Case 0:19-cv-61362-KMW Document 1 Entered on FLSD Docket 05/31/2019 Page 4 of 4



                                      SERVICE LIST

                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                Fort Lauderdale Division

                              Case No. ___________________


  Rainier Regueiro, Esq.
  Email: rregueiro@rgpattorneys.com
  REMER & GEORGES-PIERRE, PLLC
  Comeau Building
  319 Clematis Street, Suite 606
  West Palm Beach, Florida 33401
  Telephone: (561) 225-1970
  Facsimile: (305) 416-5005
  Attorneys for Plaintiff
  Method of Service: Service via CM/ECF




                                           4
